ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_00_EN.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (QATAR v. UNITED ARAB EMIRATES)

         REQUEST FOR THE INDICATION
          OF PROVISIONAL MEASURES


            ORDER OF 14 JUNE 2019




                2019
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
        (QATAR c. ÉMIRATS ARABES UNIS)

           DEMANDE EN INDICATION
         DE MESURES CONSERVATOIRES


         ORDONNANCE DU 14 JUIN 2019

                             Oﬃcial citation :
                Application of the International Convention
         on the Elimination of All Forms of Racial Discrimination
         (Qatar v. United Arab Emirates), Provisional Measures,
            Order of 14 June 2019, I.C.J. Reports 2019, p. 361




                         Mode oﬃciel de citation :
                 Application de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
          (Qatar c. Emirats arabes unis), mesures conservatoires,
          ordonnance du 14 juin 2019, C.I.J. Recueil 2019, p. 361




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157372-5
                                              No de vente:    1170

                                  14 JUNE 2019

                                     ORDER




             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (QATAR v. UNITED ARAB EMIRATES)
     REQUEST FOR THE INDICATION
      OF PROVISIONAL MEASURES




              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
    (QATAR c. ÉMIRATS ARABES UNIS)
       DEMANDE EN INDICATION
     DE MESURES CONSERVATOIRES




                                  14 JUIN 2019

                                ORDONNANCE

361




                         TABLE OF CONTENTS

                                                    Paragraphs

Chronology of the Procedure                              1-14
    I. Prima Facie Jurisdiction                         15-16
II. The Provisional Measures Requested by the UAE       17-29


III. Conclusion                                         30-31
Operative Clause                                           32




4

               362




                              INTERNATIONAL COURT OF JUSTICE


   2019
                                                YEAR 2019
  14 June
General List                                    14 June 2019
 No. 172

                                APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                               (QATAR v. UNITED ARAB EMIRATES)

                                 REQUEST FOR THE INDICATION
                                  OF PROVISIONAL MEASURES




                                                 ORDER


               Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
                        Bennouna, Cançado Trindade, Donoghue, Gaja, Bhandari,
                        Robinson, Crawford, Gevorgian, Salam, Iwasawa;
                        Judges ad hoc Cot, Daudet; Registrar Couvreur.



                   The International Court of Justice,
                 Composed as above,
                 After deliberation,
                 Having regard to Articles 41 and 48 of the Statute of the Court and
               Articles 73, 74 and 75 of the Rules of Court,
                   Makes the following Order:
                   Whereas:
                 1. On 11 June 2018, the State of Qatar (hereinafter referred to as
               “Qatar”) ﬁled in the Registry of the Court an Application instituting pro-

               5

363             application of the cerd (order 14 VI 19)

ceedings against the United Arab Emirates (hereinafter referred to as the
“UAE”) with regard to alleged violations of the International Conven-
tion on the Elimination of All Forms of Racial Discrimination of
21 December 1965 (hereinafter “CERD” or the “Convention”).
   2. At the end of its Application, Qatar
      “in its own right and as parens patriae of its citizens, respectfully
      requests the Court to adjudge and declare that the UAE, through its
      State organs, State agents, and other persons and entities exercising
      governmental authority, and through other agents acting on its
      instructions or under its direction and control, has violated its obli-
      gations under Articles 2, 4, 5, 6, and 7 of the CERD by taking,
      inter alia, the following unlawful actions:

      (a) Expelling, on a collective basis, all Qataris from, and prohibiting
          the entry of all Qataris into, the UAE on the basis of their national
          origin;
      (b) Violating other fundamental rights, including the rights to mar-
          riage and choice of spouse, freedom of opinion and expression,
          public health and medical care, education and training, property,
          work, participation in cultural activities, and equal treatment
          before tribunals;

      (c) Failing to condemn and instead encouraging racial hatred against
          Qatar and Qataris and failing to take measures that aim to com-
          bat prejudices, including by inter alia: criminalizing the expression
          of sympathy toward Qatar and Qataris; allowing, promoting, and
          ﬁnancing an international anti-Qatar public and social-media
          campaign; silencing Qatari media; and calling for physical attacks
          on Qatari entities; and


      (d) Failing to provide eﬀective protection and remedies to Qataris to
          seek redress against acts of racial discrimination through UAE
          courts and institutions.”

Accordingly,
      “Qatar respectfully requests the Court to order the UAE to take all
      steps necessary to comply with its obligations under CERD and,
      inter alia:
      (a) Immediately cease and revoke the Discriminatory Measures,
          including but not limited to the directives against ‘sympathizing’
          with Qataris, and any other national laws that discriminate de jure
          or de facto against Qataris on the basis of their national origin;


6

364             application of the cerd (order 14 VI 19)

      (b) Immediately cease all other measures that incite discrimination
          (including media campaigns and supporting others to propagate
          discriminatory messages) and criminalize such measures;

      (c) Comply with its obligations under the CERD to condemn pub-
          licly racial discrimination against Qataris, pursue a policy of elim-
          inating racial discrimination, and adopt measures to combat such
          prejudice;

      (d) Refrain from taking any further measures that would discriminate
          against Qataris within its jurisdiction or control;

      (e) Restore rights of Qataris to, inter alia, marriage and choice
          of spouse, freedom of opinion and expression, public health
          and medical care, education and training, property, work,
          participation in cultural activities, and equal treatment before tri-
          bunals, and put in place measures to ensure those rights are
          respected;


      (f) Provide assurances and guarantees of non-repetition of the UAE’s
          illegal conduct; and
      (g) Make full reparation, including compensation, for the harm
          suﬀered as a result of the UAE’s actions in violation of the
          CERD.”
   3. In its Application, Qatar seeks to found the Court’s jurisdiction on
Article 36, paragraph 1, of the Statute of the Court and on Article 22 of
CERD.
   4. On 11 June 2018, Qatar also submitted a Request for the indication
of provisional measures, referring to Article 41 of the Statute and to Arti-
cles 73, 74 and 75 of the Rules of Court.
   5. By an Order dated 23 July 2018, the Court, after hearing the Parties,
indicated the following provisional measures :
    “(1) The United Arab Emirates must ensure that
             (i) families that include a Qatari, separated by the measures
                 adopted by the United Arab Emirates on 5 June 2017, are
                 reunited;
            (ii) Qatari students aﬀected by the measures adopted by the
                 United Arab Emirates on 5 June 2017 are given the oppor-
                 tunity to complete their education in the United Arab Emir-
                 ates or to obtain their educational records if they wish to
                 continue their studies elsewhere; and
           (iii) Qataris aﬀected by the measures adopted by the United Arab
                 Emirates on 5 June 2017 are allowed access to tribunals and
                 other judicial organs of the United Arab Emirates; [. . .]

7

365             application of the cerd (order 14 VI 19)

      (2) Both Parties shall refrain from any action which might aggravate
          or extend the dispute before the Court or make it more diﬃcult
          to resolve.”
  6. By an Order dated 25 July 2018, the Court ﬁxed 25 April 2019 and
27 January 2020, respectively, as the time-limits for the ﬁling in the case
of a Memorial by Qatar and a Counter-Memorial by the UAE.

  7. On 22 March 2019, the UAE, also referring to Article 41 of the
Statute and Articles 73, 74 and 75 of the Rules of Court, in turn submit-
ted a Request for the indication of provisional measures, in order to “pre-
serve the UAE’s procedural rights” and “prevent Qatar from further
aggravating or extending the dispute between the Parties pending a ﬁnal
decision in th[e] case”.
  8. At the end of its Request, the UAE asked the Court to order that :

      “(i) Qatar immediately withdraw its Communication submitted to
           the CERD Committee pursuant to Article 11 of the CERD on
           8 March 2018 against the UAE and take all necessary measures
           to terminate consideration thereof by the CERD Committee;

       (ii) Qatar immediately desist from hampering the UAE’s attempts
            to assist Qatari citizens, including by un-blocking in its territory
            access to the website by which Qatari citizens can apply for a
            permit to return to the UAE;

      (iii) Qatar immediately stop its national bodies and its State-owned,
            controlled and funded media outlets from aggravating and
            extending the dispute and making it more diﬃcult to resolve by
            disseminating false accusations regarding the UAE and the
            issues in dispute before the Court; and
      (iv) Qatar refrain from any action which might aggravate or extend
            the dispute before the Court or make it more diﬃcult to resolve.”

  9. The Deputy-Registrar immediately communicated a copy of the
said Request to the Government of Qatar. He also notiﬁed the Secretary-
General of the United Nations of the ﬁling of the UAE’s Request for the
indication of provisional measures.
  10. Qatar ﬁled its Memorial in the case on 25 April 2019, within the
time-limit ﬁxed by the Court (see paragraph 6 above). On 30 April 2019,
within the time-limit prescribed by Article 79, paragraph 1, of the Rules
of Court, the UAE presented preliminary objections to the jurisdiction of
the Court and the admissibility of the Application. By an Order of 2 May
2019, the President of the Court ﬁxed 30 August 2019 as the time-limit
within which Qatar could present a written statement of its observations
and submissions on the preliminary objections raised by the UAE.


8

366             application of the cerd (order 14 VI 19)

   11. Public hearings on the UAE’s Request for the indication of provi-
sional measures were held from 7 to 9 May 2019, during which oral
observations were presented by :
On behalf of the UAE: H.E. Ms Hissa Abdullah Ahmed Al-Otaiba,

                         Mr. Robert G. Volterra,
                         Mr. W. Michael Reisman,
                         Mr. Dan Sarooshi,
                         Ms Maria Fogdestam-Agius.
On behalf of Qatar:      Mr. Mohammed Abdulaziz Al-Khulaiﬁ,

                          Mr. Vaughan Lowe,
                          Mr. Lawrence H. Martin,
                          Ms Catherine Amirfar,
                          Mr. Pierre Klein.
  12. At the end of its second round of oral observations, the UAE asked
the Court to order that :
      “(i) Qatar immediately withdraw its Communication submitted to
           the Committee on the Elimination of Racial Discrimination pur-
           suant to Article 11 of the International Convention on the Elim-
           ination of All Forms of Racial Discrimination on 8 March 2018
           against the UAE and take all necessary measures to terminate
           consideration thereof by that Committee;
      (ii) Qatar immediately desist from hampering the UAE’s attempts
           to assist Qatari citizens, including by un-blocking in its territory
           access to the website by which Qatari citizens can apply for a
           permit to return to the UAE;

      (iii) Qatar immediately stop its national bodies and its State-owned,
            controlled and funded media outlets from aggravating and
            extending the dispute and making it more diﬃcult to resolve by
            disseminating false accusations regarding the UAE and the
            issues in dispute before the Court; and
      (iv) Qatar refrain from any action which might aggravate or extend
            the dispute before the Court or make it more diﬃcult to resolve.”

  13. At the end of its second round of oral observations, Qatar requested
the Court “to reject the Request for the indication of provisional mea-
sures submitted by the United Arab Emirates”.

                                       *
  14. By a letter dated 23 May 2019, the UAE submitted “two new pieces
of evidence . . . relevant to [its] Request for the indication of provisional
measures”, stating that “[e]ach piece of evidence is part of a publication

9

367            application of the cerd (order 14 VI 19)

that is readily available”. For its part, by a letter dated 27 May 2019,
Qatar objected to the submission of the two items. By letters dated 7 June
2019, the Registrar informed the Parties that the Court considered that
the said items, produced after the closure of the oral proceedings, were
not material for deciding on the UAE’s Request for the indication of pro-
visional measures.


                                       *
                                   *       *


                       I. Prima Facie Jurisdiction

   15. The Court may indicate provisional measures only if there is, prima
facie, a basis on which its jurisdiction could be founded, but need not
satisfy itself in a deﬁnitive manner that it has jurisdiction as regards the
merits of the case. That is so whether the request for the indication of
provisional measures is made by the applicant or by the respondent in the
proceedings on the merits (see Pulp Mills on the River Uruguay (Argen-
tina v. Uruguay), Provisional Measures, Order of 23 January 2007,
I.C.J. Reports 2007 (I), p. 10, para. 24).
   16. The Court recalls that, in its Order of 23 July 2018 indicating pro-
visional measures in the present case, it concluded that, “prima facie, it
has jurisdiction pursuant to Article 22 of CERD to deal with the case to
the extent that the dispute between the Parties relates to the ‘interpreta-
tion or application’ of the said Convention” (I.C.J. Reports 2018 (II),
p. 421, para. 41). The Court sees no reason to revisit its previous ﬁnding
in the context of the present Request.



                II. The Provisional Measures Requested
                               by the UAE

   17. The power of the Court to indicate provisional measures under
Article 41 of the Statute has as its object the preservation of the respective
rights of the parties in a case, pending its decision on the merits thereof.
It follows that the Court must be concerned to preserve by such measures
the rights which may subsequently be adjudged by it to belong to either
party. Therefore, the Court may exercise this power only if it is satisﬁed
that the rights asserted by the party requesting such measures are at least
plausible (see, for example, Application of the International Convention on
the Elimination of All Forms of Racial Discrimination (Qatar v. United
Arab Emirates), Provisional Measures, Order of 23 July 2018,
I.C.J. Reports 2018 (II), pp. 421-422, para. 43).


10

368            application of the cerd (order 14 VI 19)

   18. At this stage of the proceedings, the Court is not called upon to
determine deﬁnitively whether the rights which the UAE wishes to see
protected exist ; it need only decide whether the rights claimed by the
UAE, and for which it is seeking protection, are plausible rights, taking
account of the basis of the Court’s prima facie jurisdiction in the present
proceedings (see paragraph 16 above) (Application of the International
Convention on the Elimination of All Forms of Racial Discrimination
(Qatar v. United Arab Emirates), Provisional Measures, Order of 23 July
2018, I.C.J. Reports 2018 (II), p. 422, para. 44). Thus, these alleged rights
must have a suﬃcient link with the subject of the proceedings before the
Court on the merits of the case (Pulp Mills on the River Uruguay (Argen-
tina v. Uruguay), Provisional Measures, Order of 23 January 2007,
I.C.J. Reports 2007 (I), pp. 10-11, paras. 27-30).

                                    * *
   19. With respect to the ﬁrst provisional measure requested, namely
that the Court order that Qatar immediately withdraw its Communica-
tion submitted to the Committee on the Elimination of Racial Discrimi-
nation (hereinafter the “CERD Committee”) and take all necessary
measures to terminate consideration thereof by that Committee, the UAE
argues that this request seeks to protect its rights “to procedural fairness,
to an equal opportunity to present its case and to proper administration
of justice”. More speciﬁcally, the UAE maintains that it has a right not to
be compelled to defend itself in parallel proceedings before the Court and
the CERD Committee.


   20. Concerning the second measure requested — that “Qatar immedi-
ately desist from hampering the UAE’s attempts to assist Qatari citizens,
including by un-blocking in its territory access to the website by which
Qatari citizens can apply for a permit to return to the UAE” — the UAE
asserts that Qatar’s actions compromise the UAE’s ability to implement
the provisional measures indicated by the Court on 23 July 2018 without
interference. It also contends that Qatar is manipulating and fabricating
evidence by “creating the false impression that the UAE has imposed in
eﬀect a travel ban on Qatari citizens”.


   21. The third and fourth provisional measures requested by the UAE
relate to the non-aggravation of the dispute. With regard to the third
provisional measure, the UAE argues that Qatar’s national bodies (in
particular its National Human Rights Committee) and its State-owned,
controlled and funded media outlets are disseminating false accusations
regarding the UAE and the issues in dispute before the Court. It requests
that Qatar be ordered to stop these actions, which it says have the eﬀect
of aggravating the dispute. As to the fourth measure — that “Qatar

11

369            application of the cerd (order 14 VI 19)

refrain from any action which might aggravate or extend the dispute
before the Court or make it more diﬃcult to resolve” — the UAE, refer-
ring to its factual allegations underpinning the ﬁrst three measures
requested, submits that, if that measure is not granted, Qatar will con-
tinue to “adversely aﬀect[ ] in a signiﬁcant way the prospects of the reso-
lution of the dispute”.


                                     *
   22. Qatar maintains that the Court should not grant any of the mea-
sures requested by the UAE. With regard to the ﬁrst measure, Qatar
asserts, inter alia, that the rights alleged by the UAE are not plausible
under CERD and that the proceedings in the CERD Committee and the
Court are neither duplicative nor abusive. Moreover, in its view, the mea-
sure requested by the UAE prejudges questions of jurisdiction and admis-
sibility, which should be decided at the preliminary objections stage.

   23. With respect to the second provisional measure requested, Qatar
submits that it blocked the visa application website for legitimate security
reasons and strongly denies any “manipulation and fabrication of evi-
dence”, maintaining that the UAE’s assertions in this regard are pure
speculation and concern issues to be determined at the merits stage. It
adds that there are in any event other means that could be used by the
UAE to comply with the provisional measures indicated in the 23 July
2018 Order, and that the question of whether it interfered with the UAE’s
ability to comply with these measures is also one for the merits. In any
case, Qatar states that it will unblock the website as soon as the security
risks have been addressed by the UAE.


   24. As to the third and fourth measures requested by the UAE, Qatar
contends that the Court’s jurisprudence makes clear that “non-
aggravation” of the dispute does not provide a stand-alone basis for pro-
visional measures and that such measures cannot be granted in the
absence of the indication of measures satisfying the Court’s settled cri-
teria and aimed at preserving the rights in dispute. It also observes that,
in its 23 July 2018 Order, the Court already indicated a non-aggravation
measure that binds both Parties ; the present requests concerning non-
aggravation are thus, in its view, without object. Qatar adds that any
claim that a Party is violating an existing provisional measure is a matter
for the merits phase.

                                    * *
  25. The Court considers that the ﬁrst measure requested by the UAE
does not concern a plausible right under CERD. This measure rather

12

370             application of the cerd (order 14 VI 19)

concerns the interpretation of the compromissory clause in Article 22 of
CERD and the permissibility of proceedings before the CERD Commit-
tee when the Court is seised of the same matter. The Court has already
examined this issue in its Order of 23 July 2018 on the Request for the
indication of provisional measures submitted by Qatar. In that context,
the Court noted that :

         “Although the Parties disagree as to whether negotiations and
      recourse to the procedures referred to in Article 22 of CERD consti-
      tute alternative or cumulative preconditions to be fulﬁlled before the
      seisin of the Court, the Court is of the view that it need not make a
      pronouncement on the issue at this stage of the proceedings . . . Nor
      does it consider it necessary, for the present purposes, to decide
      whether any electa una via principle or lis pendens exception are appli-
      cable in the present situation.” (Application of the International Con-
      vention on the Elimination of All Forms of Racial Discrimination
      (Qatar v. United Arab Emirates), Provisional Measures, Order of
      23 July 2018, I.C.J. Reports 2018 (II), pp. 420-421, para. 39.)

The Court does not see any reason to depart from these views at the cur-
rent stage of the proceedings in this case.
   26. The Court considers that the second measure requested by the
UAE relates to obstacles allegedly created by Qatar to the implementa-
tion by the UAE of the provisional measures indicated in the Order of
23 July 2018. It does not concern plausible rights of the UAE under
CERD which require protection pending the ﬁnal decision of the Court in
the case. As the Court has already stated, “[t]he judgment on the merits is
the appropriate place for the Court to assess compliance with the provi-
sional measures” (Certain Activities Carried Out by Nicaragua in the Bor-
der Area (Costa Rica v. Nicaragua) and Construction of a Road in
Costa Rica along the San Juan River (Nicaragua v. Costa Rica), Judg-
ment, I.C.J. Reports 2015 (II), p. 713, para. 126).

   27. Since the ﬁrst two provisional measures requested do not relate to
the protection of plausible rights of the UAE under CERD pending the
ﬁnal decision in the case, the Court considers that there is no need for it
to examine the other conditions necessary for the indication of provi-
sional measures.
   28. As to the third and fourth measures requested by the UAE, which
relate to the non-aggravation of the dispute, the Court recalls that, when
it is indicating provisional measures for the purpose of preserving speciﬁc
rights, it may also indicate provisional measures with a view to preventing
the aggravation or extension of a dispute whenever it considers that the
circumstances so require. Such measures can only be indicated as an addi-
tion to speciﬁc measures to protect rights of the parties (see, for example,
Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional

13

371            application of the cerd (order 14 VI 19)

Measures, Order of 23 January 2007, I.C.J. Reports 2007 (I), p. 16,
paras. 49-51). With regard to the present Request, the Court has not
found that the conditions for the indication of speciﬁc provisional mea-
sures are met and thus it cannot indicate measures solely with respect to
the non-aggravation of the dispute.


  29. The Court further recalls that it has already indicated in its Order
of 23 July 2018 that the Parties “shall refrain from any action which
might aggravate or extend the dispute before the Court or make it more
diﬃcult to resolve” (I.C.J. Reports 2018 (II), p. 434, para. 79 (2)). This
measure remains binding on the Parties.


                             III. Conclusion

  30. The Court concludes from the foregoing that the conditions for the
indication of provisional measures under Article 41 of its Statute are not
met.

                                      *
                                  *       *

   31. The decision given in the present proceedings in no way prejudges
the question of the jurisdiction of the Court to deal with the merits of the
case, any questions relating to the admissibility of the Application, or any
issues to be decided at the merits stage. It leaves unaﬀected the right of
the Governments of Qatar and the UAE to submit arguments in respect
of those questions.

                                      *
                                  *       *

  32. For these reasons,
  The Court,
  By ﬁfteen votes to one,
  Rejects the Request for the indication of provisional measures submit-
ted by the United Arab Emirates on 22 March 2019.
  in favour: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
    Bennouna, Cançado Trindade, Donoghue, Gaja, Bhandari, Robinson,
    Crawford, Gevorgian, Salam, Iwasawa; Judge ad hoc Daudet;
  against: Judge ad hoc Cot.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of June, two thou-

14

372           application of the cerd (order 14 VI 19)

sand and nineteen, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the State of Qatar and the Government of the United Arab Emirates,
respectively.

                                  (Signed) Abdulqawi Ahmed Yusuf,
                                                  President.
                                     (Signed) Philippe Couvreur,
                                                   Registrar.


   Vice-President Xue appends a declaration to the Order of the Court;
Judges Tomka, Gaja and Gevorgian append a joint declaration to the
Order of the Court; Judges Abraham and Cançado Trindade append
separate opinions to the Order of the Court; Judge Salam appends a dec-
laration to the Order of the Court; Judge ad hoc Cot appends a dissenting
opinion to the Order of the Court.

                                                   (Initialled) A.A.Y.
                                                    (Initialled) Ph.C.




15

